          Case 5:19-cv-00170-gwc Document 45 Filed 05/11/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

UNITED STATES SECURITIES AND  )
EXCHANGE COMMISSION,          )
          Plaintiff,          )
                              )
      v.                      )                                      Civil No. 5:19-cv-170
                              )
TRUDY GILMOND, OLIVE GILMOND, )
and KELLIE KING,              )
            Defendants.       )

                      STIPULATED MOTION TO STAY DEADLINES

        Plaintiff United States Securities and Exchange Commission (“SEC”) and Defendants

Trudy Gilmond and Olive Gilmond jointly stipulate and move to stay all pending deadlines in

this matter until July 6, 2020. On May 6, 2020, following a remote Early Neutral Evaluation

(“ENE”) with the assistance of Michael Marks, Esq., the Parties reached a proposed resolution of

the issues in this litigation. The resolution, however, includes several contingencies before a

Motion to Dismiss the action can be submitted to the Court. On or before July 6, 2020, the SEC

will provide an update to the Court on the status of the Parties’ efforts to complete the

contingencies required to bring this case to a close.

        WHEREFORE, the parties jointly request that the Court stay all deadlines until July 6,

2020.
Case 5:19-cv-00170-gwc Document 45 Filed 05/11/20 Page 2 of 3




   Dated May 11, 2020

                              UNITED STATES SECURITIES
                              AND EXCHANGE COMMISSION

                        By:   s/Michael J. Roessner
                              Michael J. Roessner
                              Assistant Chief Litigation Counsel
                              Division of Enforcement
                              United States SEC
                              100 F Street, NE
                              Mail Stop 5631
                              Washington, DC 20549-0022
                              RoessnerM@SEC.gov



                              OLIVE GILMOND

                        By:   s/Alexandrea L. Nelson
                              Ian P. Carleton, Esq.
                              Alexandrea L. Nelson, Esq.
                              SHEEHEY FURLONG & BEHM P.C.
                              30 Main Street, 6th Floor
                              P.O. Box 66
                              Burlington, VT 05402-0066
                              (802) 864-9891
                              icarleton@sheeheyvt.com
                              anelson@sheeheyvt.com


                              TRUDY GILMOND

                        By:   s/Claudine C. Safar
                              Claudine C. Safar, Esq.
                              James F. Conway, III, Esq.
                              Monahan Safar Ducham PLLC
                              156 Battery Street
                              Burlington, VT 05401
                              csafar@msdvt.com
                              jconway@msdvt.com
Case 5:19-cv-00170-gwc Document 45 Filed 05/11/20 Page 3 of 3
